own Do oO FF WD NH =

mM nN NN © NM MB YP NM NO BS S| Sl! ll UU UlUlUlUeULUlUlUlUlUle
on~y oo a & SO NY |= OD oO Aw GD ao F&F WwW YY |= AO

 

——. FILED ——— RECEIVED
—— ENTERED ——— SERVED ON

UNITED STATES DISTRICT COURT COUNSEL/PARTIES OF RECORD

 

DISTRICT OF NEVADA JUN 14 2019

ek

 

 

 

CLERK US DISTRICT CO
By, DISTRICT OF NEVADA a

Nike, Inc. DEPUTY
2:16-cv-0311-APG-VCF

 

 

 

Plaintiffs,
v. ORDER TO RELEASE BOND

Fujian Bestwinn (China) Industry Co., Ltd.
Defendants.

 

 

 

 

Presently before the court is the matter of Nike, Inc. v. Fujian Bestwinn (China) Industry
Co., Ltd. case number 2:16-cv-00311-APG-VCF.

On February 17, 2016, the Court ordered Plaintiff, Nike, Inc. to post a security bond for
$25,000.00. [ECF 9]. On February 17, 2016, Lewis Roca Rothgerber Christie, LLP posted a
security bond on behalf of Plaintiff, Nike, Inc., receipt NVLAS040327 in the amount of
$25,000.00. [ECF 11].

On September 23, 2016, a default Judgment in favor of Plaintiff, Nike, Inc. and against
Defendant, Fujian Bestwinn (China) Industry Co., Ltd. [ECF 30]. As this matter is now
concluded, the Court will refiznd to the legal owner, Lewis Roca Rothgerber Christie, LLP, the
$25,000.00 security bond, plus interest.

Accordingly,

IT IS SO ORDERED

Dated this_l 4 Gay of June, 2019. (fen

Andrew P. Gordon, Judge
United State District Court

 

 
